In an action for divorce, the plaintiff husband appeals from an order of the Supreme Court, Queens County, dated November 13, 1974, which denied his motion (1) to punish defendant for contempt for alleged violation of a decision as to visitation with the parties’ children and (2) that custody of the children be awarded to him. Appeal dismissed as moot, without costs and without prejudice to appellant’s right to commence habeas corpus proceedings on the issue of custody of the children. The order under review was superseded by the entry of a judgment of divorce, rendering academic the temporary custody provisions of the order, and the appeal from the order is therefore dismissed. The appellant, if so advised, may resort to habeas corpus proceedings for a hearing on the issue of custody. We have considered the merits and concluded that were we not dismissing the appeal we would remand the motion to Special Term for a full hearing, in light of the serious nature of the allegations contained in appellant’s moving affidavits. Gulotta, P. J., Rabin, Martuscello, Latham and Christ, JJ., concur.